                                                                                                                                                                                             (
                                                                           I
         Case 9:18-cv-80994-DLB Document 165 Entered on FLSD Docket 12/20/2019 Page 1 of 4
                                                          IN THE UNITED STATES DISTRIW COURT
                                                           FOR THESOUTHERN DISTRIG OF FLORIDA


NITV FEDERALSERVICES,LLC                                                      9:18-cv-80994-DLB
         Plaintiff
                                                                                                                                                                FILED BY rq    !
                                                                                                                                                                          z*to,i                             D.C.
ks                                                                                                                                                                                           I

ARTHUR HERRING 111,AND
                                                                                                                                                                             DEC 22 203
DEU OR CORPORATION                                                                                                                                                            ANOEt.AE.No
                                                                                                                                                                                          I
                                                                                                                                                                                          ,% E
        Defendants                                                                                                                                                           G
                                                                                                                                                                             S'LD.
                                                                                                                                                                                ERoy
                                                                                                                                                                                  KUFL
                                                                                                                                                                                     .
                                                                                                                                                                                     SA.
                                                                                                                                                                                      .D.IF, CT.
                                                                                                                                                                                          ,w.RB,



                                                   Replyto Plaintiffs Nbtice ofHerring'sFiling Email


                          1,ArthurHerring111,Defendantfiling ProSeam filingthisReplyto Plaintiff'sNoticeibove.

                 Jus'tIikewithPlaintiff'spreviousfilingsinthism adeuplaw spitforover1.5years,t eirso-calleà''f4cts'irltheir                                                         hl
lalestfiling,just.Iikqfh  rcliqpt',f4kevqlcq.liedetpctor,hpyeveryIittle accurpqy-
                       .eik
       Asow perpfDqktoçe    corpgr#tionffor19 years,Ihpvefpllpwedthecoqrt'jrulipgjpèrtainiq'gtorçmpyingypripps
                                                                                                                                        .                               .                    J)
                                                                                                                                                                                              .,,                        .
                                                          .

                                         for3:yeaq
informayiqp prpyipgrlity h4jbeery#rscqqpg,           /or!rqypçkyo     .rpqçrcpmlwqbsjtç:
                                                                              ..
                                                                                           .T
                                                                                            j,
                                                                                             .h
                                                                                              ,.a4ajjj.inqludçdurçm,b.yir'
                                                                                                                         igihç
zco.6.ABc sew szinvesyig,tipnofpiv sps  r v
                                          .r
                                           ,
                                           , ,
                                             h uek lq q qp  fq sjing pns p :t
                                                                            .,
                                                                             qn , r
                                                                                  j
                                                                                  .
                                                                                  T.v
                                                                                    .,
                                                                                     t i
                                                                                       aaytf
                                                                                           te rqsq  w  np îtdeperldvnt  j iudiès                                                                                     .       .
                     ..           ..            j                 .      .     ..   C J:    . ,. : I, . (,. z .:. . g,.. j...,r.
                                                                                        . .j:                                                                                            .


                                                                              ye,.si:ry.prpyeàiheb,shJ,il/yàrf,danrwàithe
         .                                     .                       . .         ..

provi,r
      )ghiy.qvjpgidgvlrliqd.apyaç,
                                 qgrazcybet.t,qq,
                                                t.i'
                                                   r
                                                   qpg4,.c.o.in
                                                              .,.pss.i-àatssqr                                                                              .       .                            .       .   .


       zoosdvqtopporaccprqcy?ndtipesyore.bougl
cvs: in.         .
                                                       x t2 ltlqofz 'or,z(phn)that'  humb ,i
                                                                                           '
                                                                                           ebo.ggh- iJl
                                                                                                      f
                                                                                                      .ro'm .
                                                                                                            a'o
                                                                                                              'pefop')n
                                                                                                                      'stofe
callingitselfa'i'universiv,sellingfakeeducati
                              .             pntitles-
                                                    'Iqlso'tookdpwnmy'maCssiv'
                                                                             e't
                                                                               qe
                                                                                'Q,j'w-'
                                                                                       ebslitq'
                                                                                              niwçvsaeyjpkidacom
thatcontainedalmost1,000actualdocumentsfurthernrovingthe ni w /cvsa/humble/kanefradd
                                                              '                      1
                                                                                      .Thatsitealso*                ''''''

containedvariousnewsarticlesprovingthenitv/cvsa/humble/kanefraud.Shortlybeforethesii ,
                                                                                     1qwastakendown,the
ownerofanothernewswebsitearchivedthatsiteandnowitwillbeontheinternetforever.Itjannotjeremoved.yjje
ABCNewsinvestigation ofthenitvfraud mentioned earlierwasalsp archived,willbeseenforqverand cannotbe
 removed.AstheownerofDektorçorporation,lhavenotposted oremailedinformation.    pertainingtothe
 nitv/cvsa/humble/kanefraudaspwnerofDektorCorporationasordered.
        Aslstated in court,Ihaye otherbusiqessesFith the pam e Dektorthathave existed forseveralyears.Any emails
 Ihave sentoujhave been asow nerofone ofthose otherDektornamed businessesorasa priyate citizqn,exercising m y
 guaranteedconstitutionalrightsof. freedom ofspeech,free
                                                       ,
                                                         dom ofexpressionandfrçedom ofthepressexposingthe
 massivescam by nitv/ownerson Iaw enforcementdepartmentsnationwide.Thisalsoincludesusingth:same phone
 num berthatIuseforaIlofmy otherDektornamed businesses.
       So far.about1,904 variousIpw enforcementdepartm entsnptionw ide hpve been scam rj
                                                                                       ped.Th: num berof1,904
                  ty'swqbsi
 wasobtaiqedfrom ni   .
                          lç.by.
                               copnljpgthç''purch4sgrs''Iistedon
                                           .          .   .
                                                                the.pi
                                                               j, ,
                                                                      tv,chartqf1hev'
                                                                     . , . ,,. j ..
                                                                                    ari
                                                                                      pqsstate.s..That. ..,;.
                                                                                           .               ..                   .           .
                                                                                                                                                        ,.      ,                                    .   ,

 numb-qpcqqnoykq.cpqsi
             .
                     .
                     d
                     ,.
                      e-redrçpld.ue.t
                          .
                                    .q,
                                      tiyqa
                                          çpnst
                                              .4.nyq
                                                   doçprpentpà,lbng,
                                                                   byyqi.
                                                                        w/qwnpt
                                                                              rs-Thaj.npms,proti,jo
                                                                                                  .4.
                                                                                                    isjitll                                         '

 qql4jçpjtvëwebyilena/.oflptq November7p19)J,Ti'ki,jç(?urt.,w.;sjpl
             '                         '

                                               .                . à.
                                                                   ., pi
                                                                    by '
                                                                       q.'
                                                                       : .jy
                                                                           C.i
                                                                           ,  /.F
                                                                             ji 'pyiç.k
                                                                                      .,'
                                                                                    ,,.,
                                                                                        riii,y',i,aj'
                                                                                                    dik,7z
                                                                                                         'i
                                                                                                         .gj
                                                                                                           ..'
                                                                                                             ,'
                                                                                                              cu.'
                                                                                                                .s
                                                                                                                 .i
                                                                                                                 (,o
                                                                                                                   k)ô
                                                                                                                     '
                                                                                                                     .r
                                                                                                                      '
                                                                                                                      s'''
                                                                                                                         )T
                                                                                                                          ,hat      .           w                   .

                                                                                                          lftedqsi. eihg
                                                              .

 istahuge. differqnçeip'
                       ptlmbeslllpsqnlw rcustpmqr   sz,
                                                      )wprelijteppp-ly.
                                                                      easnqrpsprytli#t..
                                                                                       youldjgppfb!qxqr
                                                                                                    . o    .u
                                                                                                            2g  .,
                                                                                                                 u'
                                                                                                                  à   :.. ..-                                                     ., .
                                                                                                                                                                                                                 . ..
     .
                                                                         u-

                                                          cvspz.how manycvsagàdgçtqeach.
                                                                                               .
                                                                                            çqstpmçrb
                                                                                                       .
                                                                                                            ' '
                                                                                                              fk
                                                                                                               t.
                                                                                                                  lk
                                                                                                                   o v:             .   $       .                       ,,

  actual''purçhaseoe,vhethqrthpse szpurcha/qrs',ktillusqdi                                         .       .                        .
                                                                                                                                                                                                                 .
                                       '

  m any peoplew qretrained and bow m apyweresti1
                                                              ..

                                                 1recertiife'd'
                                                              .xlofw hichwo'uldp'
                                                                                o ss'
                                                                                    ib l
                                                                                       y tet1e'rmin'ea''
                                                                                                       iy'typeo'f                           .           .
                                                                                                                                                                                             .
 statisticspertainingtoanypossiblçlossofbusiness,lfany.NitvNEVERproducedanydocumeqtso.
                                                                                     fIettersincourtthat
 statedthatbecauseofme,theydidnotbuycvsa.Nitvsimplysaidtothecourt''takeourword'
                                                                              jori6'.Foytekadmittedin
 courtNONE ofthose so-called 'rcustom ers''Iisted byni
                                                     tvwereevercontactedtoverifvtheyw'
                                                                                     rrerealbecauseno
                                                                                           .
                                                                                                                                                                                             l
                                                                                           l
              -
                                                                      j Page 2 of 4
    Case 9:18-cv-80994-DLB Document 165 Entered on FLSD Docket 12/20/2019
                                                                                           l been also givento
contactinform ation wasevergiven forthem by niw .ALLsuch ''custom er''information had to have
                                                                                           f    b rson nitv
meI
  ongbeforethetrialformetoverifysinceIam thedefendant.Asprovenincourtbyme,thqnum e
websitesand intheiradsfor20 yearsdo notadd up correctly during those years.JustIike withdt
                                                                                         'herscam s,especially
financi
      all
        scams,fakedocumentsarecreatedaI  lthetimetodecei vepeopl ey.abusedthelegalsy')
        thasbeen proven,for25years,variousnitv Iawyershave massivel                  stem and the courts,
specifi
      calyweaponi zedthem,towastepeople'smoneyandtoputanybusinesstheyfeeli     sati jreattothemoutof
businessjusttocreateamonopolyforniw owners.Theresultsare niw ownersenjoytheirearningsbyfraudintheir
IavishIifestyle.But,whenthecourtsruleagainstni
                                             w /owners,astheSupremeCourtofFloridadi1d8yearsago and
ordered nitvto payBaker(now about$800,000),nitvrefusesto pay.About3yearsago,nitvsue1d Bakerforrevengeon
using up claim s,like in my lawsuit.Accordingto docum entsprovided by Baker'slawyers,nitv hasbeen shuffling their
assetsaroundbetweenabout5di
andOl
                          fferentni
                                  tvnamedbusi
                                            nessesandbetweenownersHumbl
                                                                      e,jane,LourdesHumbl
                                                                                        e
    gaKane,alsoCFOofnitvFS.Baker'sIawyershavespentyearstwingto''piercethecorporateveil''withli
                                                                                             ttle
success.NitvusesIawyers,suchasBergmanandd'Ioughy,whobragontheirwebsitesthey'hije''assetsfromlegal
judgementsandfrom theIRS.NitvhasusedthethreatofaIawsuitagainstmanyotherpeople,including
antipolygraph.orgownerMaschke,toforcehim to removea1litemshepostedprovingtheniw/cvsa/humblefraudfor
thepast20yearsjustto reshapenitv'simage.Letterincluded.Nitvknowstheyhavethetensofmillionsofdollarsfor
Iawyersto gettheirway thatotherpeople do nothave.Organized crim e usesthugsto gettheirway.They say:''lt's
nothingpersonal,it'sjustbusinessz'.                                                        '
                                                                                           i
        Ihavebeenexercising myrightsoffreespeechandasawhistleblowerexposingthemi    1 suse andwasteofstate
andfederaltaxdollarsinthismassivefraudfor30yearssincethe niw/cvsafraudbegan.M illionIsofinnocentpeoplehad
theirIi
      ves ruined because they were falsely accused by Iaw enforcem entusing cvsa because cvsa buyerswere told cvsa
    -98% accurate''byniw .Thereareabout25otherfake''voice liedetectors''soldthatDektof
                                                                                     rmustmakeits
was                                                                                        I
customersawareofsotheydonotwastetheirmoneyandruincriminalcases.                            j
       Therecentdocumentssubmitted bynitvlawyersshow how much andhow farcertainpgstand currenthighIevel
currentandformerIaw enforcementofficershavegoneto proted thisscam for30yearsonlyfàr
                                                                                 i
                                                                                   theirownfinancial
benefi
     t.Those sam e individualshave tried to ignore ordism issmy m assive documentsand video proving the nitv scam.
MyinformationincludedtheconfessionbyhumbleontheABCNewsvideoshownnationally(V ice)in2006where
hum ble him selfstated cvsaaccuracy was neverindependently proven afterbeing sold then for20 years.Instead,nitv
now usetheirvariousmadeupstudiestolietopeopleaboutcvsabeing'98% accurate''.Those(''studies'',includingthe
                                                                                            .

2012Chapman''stud/'inanon-existentjournal,havebeenproventobetotallymadeupbynijv/humble.
          Thiscourthasseennitv/lawyersnever,repeatneversubmitted one independentstudy'thatprovedcvsaand
                                                                                               iprovecvsaisonlyacoin
 nitv training had betteraccuracy than a coin tossduring thisentire 1-5 yeartrial.Actualstudiesf
 toss.Sale num bers,patentsand Iawyerssuing do notprove a lie detectorgadgetw orks.AsIpointed outin court,there
 are about15,000 police and sheriffdepartm entsinthe U.S.,notcountingcollege policq,prosqcutors,prisons,state and
 federalagencies,etcworldwide.Afler30 yearsofsales'with monthlyzfullpage adsinvariousIaw enforcement
 m agazines,nitv hasadm itted they only have about2,500 or2,700 unverified ''purchasers''worldw ide.Thatisextrem ely
 poorsales.Hardlysalesforaclaimed'98% accurate''Iiedetector.                               i
       Thefad is,two differentniw Iaw firmsneverproduced orsubm itted in courtatanytim ethe actualnamesand
                                                                                          (
 contactinform ationofnitv's''purchasers''to verifytheirauthenticity and otherdocumentsto back upthe CPA'Sclaims
                                                                                           I
 ofsaleIosses.Niw IawyersneverprovidedanydocumentedproofsaleswereIostbecauseofrreinaduallettersby
 potentialcustomers,includingbyICACandTexasIicensingboard.About6yearsIater,texasstijlonlyallowspolygraph
 for1ie detection.ICAC wasfree to allow nitvto speak,butthefacts proved to ICAC cvsa wasafak
                                                                                          l e Iie detector.ln
 business,peopleareallowednottobuysomethingforanyreason.NitvlawyersandCPAFoytejneverconsideredthe
 damageto cvsasalesbecausevariousnewsmediahavebeenexposingtheniw/cvsa/humblesc  l
                                                                                'am for30years.This
 includedthedamagedone bythetwiceshown nationallyviewedA:C Newsinvestigationofhumble/nitv/cvsain2006.
 lnthatinvestigationhum ble actually confessed he had no independentstudiesthatprovedcia
                    ,
                                                                                       I hadanyac
                                                                                                curacy
 betterthanacointoss.Sincethen,nitv/humble/kanehaveonlymadeupfakeaccuracystudiet)includingoneinanon-
                                                                                            -


 existentjournal.Attri
                     al
                      ,humblerefusedtoprovi
                                          dethecontactinformationofthatso-call
                                                                             edjo
                                                                                lurnalcall
                                                                                         edCri
                                                                                             minal
                                                                                                 isti
                                                                                                    cs
                                                                                           I
'




        Case 9:18-cv-80994-DLB Document 165 Entered on FLSD Docket 12/20/2019 Page 3 of 4          l
                                                                                                   t
    andCourtExpertiseto proveitwasrealNitv/lawyers/cpA neverconsidered thedamagedonett
                                          .                                          ocvsasalesbecause
    cvsa ''purchasers''told others notto buy cvsa because cvsa was notaccurate forIie detection.
         Basedonthisinformati
                            onprovi
                                  dedalIdemandsofanydamageclaimsbyniw/lawyersclai1
                                              ,
                                                                                 .
                                                                                'medagainst
Dektor/HerringmustbecompletelydeniedbythiscourtbecauseplaintiffIawyersrefused/neverprovidedindependent
proofcvsaisarealIiedetector,nodocumentsprovided (withcontactinformation)provingniw'ssales, no docum ents
proving the num berofcvsa'ssold,people trained and no docum entsproving how manyw ere rçcertified.


           ArthurHerring 111,Defendant
           400 E.Station Ave.#225
           Coopersburg,PA 18036
           Phone:215.631.1448
           Email:Adm in@ dektorpse.com




                                       CERTIFICATEOFSERVICE
                                                                                                   !
I                                                                                                  I
    celifythaton December16,2019 IfiledthisdocumentwiththeClerkofCourtbycelified maijandserved this
documentby U.S.m ailto Plaintiff's lawyers,Desousaand D'Ioughy,to theiraddresses Iisted on thei
                                                                                            1 rdocuments
                                                                                                       .



                                     ArthurHerring IIl                                             I
                                                                                                   I
Case 9:18-cv-80994-DLB Document 165 Entered on FLSD Docket 12/20/2019 Page 4 of 4




                                                                                           -
                                                                                           M           m- m
                                                                                                         m
                                                                                           U ,
                                                                                           xV

                                                                            ;




                                           (g
                                           (!l
                                          .It.
                                          CI
                                          bh
                                          I
                                                       C wù Mo A
                                                               ? c-
                                                       %
                                          Fl
                                                       U5 %l > jy p
                                                       -     f= ;           ;4
                                          N)
                                                                          o to r
                                                       u= s? :-',5 kAD+.
                                                       3 ù y
                                                       v

                                                                      pz > L:D 5
                                                           oco            Q'6   . '-/-      *
                                                                                            d
                                                                                            '
                                                                                                    yfv'
                                                                                                       f
                                                           o o > no f'-5        ..
                                                                                                .ACh
                                                                                                :.j
                                                                                                   'e
                                                                                                    &-
                                                                                                      (-.
                                                                                                     .,
                                                                                                        '
                                                                                                  ;.Kv.
                                                           Pp s     p ?                             &...
                                                                                                    z'
                                                                                                     X.
                                                           =--- kfl -$ =
                                                                      -                             '#
                                                                                                    .$
                                                                                                    *5.1..
                                                                                                    1    .%%
                                                                                                         1 jl
                                                                                                            !
                                                       - s
                                                         oc'$ o
                                                              yX                                .


                                                                                                ve)
                                                                                                    kK%tj
                                                                                                    Aj
                                                                                                     %
                                                                                                     j
                                                           Q                                        l.
                                                                                                       e
                                                                                                       )
                                                                                                      )p
                                                                                -77                 * yr
                                                                                                    ill4
                                                                                                       x
                                                           -.--

                                                           N-
                                                                I
                                                                -.
                                                                 -f
                                                            ....-.
                                                           -.
                                                                  '
                                                                      :
                                                                      EE
                                                                       I
                                                                       C
                                                                       E
                                                                       :
                                                                       ?,                           ja-
                                                                                                    çg%
                                                            o R                  F       U4' )a
                                                           > F




                                                                            1 ...u- ..
